DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Remde (US 2011/0218495) in view of Flaherty et al. (US 2002/0126036).
 Regarding claims 1, 11, 20, Remde discloses a method for automatically configuring a medical device with user-specific configuration data (automatic inserter 10 deploy the cannula 11 in page 2, [0018])), the method comprising: determining, by a first medical device (first insulin pump 1 in page 3, [0025]), that the first medical device is being placed into service (infusion) to provide medical therapy to a patient (page 3, [0026]), wherein the first medical device is a replacement medical device for a second medical device to provide medical therapy to the patient in accordance with user-specific configuration data stored on the second medical device (page 3, [0027-0029]); communicating, by the first medical device, data indicative of the first medical device being placed into service (page 3, [0030]; after communicating the data indicative of the first medical device being placed into service, obtaining, by the first medical device, the user-specific configuration data stored on the second medical device (page 3, [0027-0030]); and configuring, by the first medical device, the first medical device to provide therapy in accordance with the obtained user-specific configuration data (page 3, [0026]). Claim 11, one or more processors; and one or more processor-readable storage media storing instructions which, when executed by the one or more processors (page 7, [0065-0066]).
    Remde discloses all the limitations set forth above but fails to explicitly disclose that was previously placed into service.
   However, Flaherty discloses that was previously placed into service (obtain information from a previously used fluid delivery device 10 in page 10, [0093]).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Flaherty within the system of Remde in order to accurately secure the insulin pump to the body of a patient thereby increasing the reliability and effectiveness of the system.
  Regarding claim 2, Remde discloses prior to obtaining the user-specific configuration data, establishing a communication link through which the first medical device obtains the user-specific configuration data (basal delivery schedule in page 1, [0004]).
 Regarding claims 3, 12, Remde discloses wherein the user-specific configuration data comprises at least one of a group including information indicative of insulin-on-board, a safe basal rate, one or more insulin delivery rate limits, one or more glucose sensor calibration factors, an insulin sensitivity factor, and a history of insulin delivery (page 1, [0004]).
  Regarding claims 4, 13, Remde discloses wherein the first medical device comprises a first portion and a second portion, and wherein determining that the first medical device is being placed into service comprises determining that the first portion is removably attached to the second portion (displacing a plug of the insulin in page 2, [0018-0020]).
 Regarding claims 5, 14, Remde discloses  wherein determining that the first medical device is being placed into service comprises determining activation of a cannula insertion mechanism associated with the first medical device (page 1, [0005]; page 2, [0019]).

 Regarding claims 6, 15, Remde discloses wherein determining that the first medical device is being placed into service comprises processing a signal from a skin contact sensor associated with the first medical device (securing the insulin pump 1 to the body of a patient in page 2, [0018]).
 Regarding claims 7, 16, Remde discloses  wherein determining that the first medical device is being placed into service comprises determining actuation of a mechanical switch between the first medical device and the patient (page 1, [0007-0008]).
 Regarding claims 8, 17, Remde discloses wherein determining that the first medical device is being placed into service comprises determining that a glucose sensor is in contact with interstitial fluid (page 1, [0003]).
  Regarding claims 9, 18, Remde discloses  wherein obtaining the user-specific configuration data comprises obtaining the user-specific configuration data through an intermediate device that obtains the user-specific configuration data from the second medical device. (page 1, [0004-0005]).
 Regarding claims 10, 19, Remde discloses wherein the data indicative of the first medical device being placed into service comprises a request for the user-specific configuration data (page 2, [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keenan et al. (US 9,526,834) discloses safeguarding measures for a closed-loop insulin infusion system.
Tumey et al. (US 6,488,643) discloses wound healing foot wrap.
Connelly et al. (US 6,589,229) discloses wearable, self-contained drug infusion device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DP
September 13, 2022
                                                                                /DANIEL PREVIL/                                                                                Primary Examiner, Art Unit 2684